DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on December 2, 2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “said first volume of air”; however, all preceding claims have only provided antecedent to an “initial volume of air” with regards to the air introduced prior to the secondary air, not a “first volume of air. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites “said decoupled position” which is unclear to the office, as it depends from claim 1 which lacks this feature.  This is in particular because the previous “decoupled position” was tied to the primary manual actuator was the feature which had said decoupled position, which was described as being decoupled, because it prevented air from being delivered.  Whereas “said decoupled” position in the instance of claim 21 is to permit air to be delivered to said turbo pump. 
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that the secondary volume of air is greater than said initial volume of air.  Claim 2 requires the initial volume of air is less than said secondary volume of air.  IF the secondary volume of air is greater as required by claim 1, then in claim 1, the initial volume of air MUST be less, therefore claim 2 does not further limit the already present inherent properties of the two volumes relative to each other as established in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2960520 to Stoll (S1) in view of US 5,388,612 to Cerola (C1) and US 4,674,526 to Athanassiu (A1).

In Re Claim 1:
S1 teaches:
	A turbopump vent assembly (10), comprising:
	A primary actuator (181) operable to deliver an initial volume of air to a turbo pump; and 
	 A secondary actuator (182) operable to deliver a secondary volume of air to said turbopump, wherein said secondary volume of air is greater than said initial volume of air. [¶15-18 disclose the second gas valve can be opened as the first is, therefore exposing the system to a first flow and second flow volume which is larger than a first flow volume alone. ¶16, 18, 20, and 22 disclose the first valve can be sized and of a volume to flood the pump, while the second is sized and of a volume to flood the pump and the chamber, and or that the two gas flow scan be different large flows. ¶19 discloses between the first and second activation a rate of flow is increased. ¶35 discloses 181 may be a smaller flow gas stream switched off as a larger gas stream (182) is switched on.]

S1 does not teach:
	The control being manual.

S1 further teaches:
	The control MAY be located via an adjusting means on the flood valve itself. [¶35.]

A1 teaches:


C1 teaches:
	A method of connecting fluid source (28) to a vacuum suction pump(18) by means of manual actuation (26) depressed against a spring(36).  [Fig. 4-6, Col. 3, ll. 0-46.] Further a means for actuating two separate supply sources, via controls (24, 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, to utilize a first actuator, for manual control as taught by A1 for providing access to a source of volumes of air, as A1 provides a known manner of providing a valve for providing fluid to a vacuum, and it has been taught by A1 and C1 that such manual and automatic actuation can be utilized in combination to achieve the goal of providing selective personal control while still permitting automatic control should pressure conditions require it.  This would provide a first actuation (26) of A1 for controlling the providing of fluid through an inlet (28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system further such that the inlet(28) of fluid actuated by A1 in the system of S1, would utilize a switching valve as taught by C1, for the purpose of providing a compact and easy manner to vary between a first volume and a second through actuation of a manual and automatic 

In Re Claims 2-14 and 19-21:
C1 as modified in claim 1 teaches:
	(Claim 2) wherein said initial volume of air is less than said secondary volume of air. [As the secondary volume of air has been established in claim 1 to be greater than said initial volume, said initial volume must be less.]
	(Claim 3) said primary manual actuator has a vent position where said initial volume of air is delivered to said turbopump and a decoupled position where said initial volume of air is prevented from being delivered to said turbopump. [C1, Figure 4 shows a decoupled position and Figure 5 shows a vent position.]
	(Claim 4) claim 3, said primary manual actuator is manually configurable between said vent position and said decoupled position. [Per the modification of claim 1 and Figures 4-6 of A1, it can be seen the actuator can be depressed from a first to a second position manually.] 
	(Claim 5) claim 3, said primary manual actuator is biased towards said decoupled position. [A1, Figure 4, shows a spring(36) which biases the actuator towards not providing access to the volume of air(28) and thus decoupled.]
	(Claim 6) claim 3, wherein said primary manual actuator is releasably configurable to said vent position. [As the actuator (26) of A1 can be depressed manually to a vent position, but in such a way that the depression can be “released” from this vent position, in so far as Applicant’s specification has guided the office, the actuator is releasably configurable.]

	(Claim 8) claim 7, said valve arrangement is manually operable to fluidly couple a source of said initial volume of air with said turbopump when in said vent position and biased to fluidly decoupled said source of said initial volume of air with said turbo pump when in said decoupled position. [Per A1 Figures 4-6, the spring (36) is biased to maintain the initial volume as decoupled when in a decoupled position.]
	(Claim 9) claim 3, said primary manual actuator has a conduit fluidly coupling said source of said initial volume of air with said turbo pump, said conduit having a restrictor configured to restrict flow through said conduit when in said vent position. [C1, (28) connects to A1, Figure 2, (34) which is fed by a primary conduit (70) delivering the first fluid flow from (28) said conduit restricted by mouths(68) from the flow compared to an unrestricted flow which would pass from the second flow (26) in the second actuated position of Figure 3. As S1 requires a larger flow area in the second flow, this is the way C1 and A1 would be connected to meet the requirements of S1, and thus provides for this feature.]
	(Claim 10) claim 3, said source of said initial volume of air comprises a reservoir operable to retain a stored volume of air when in said decoupled position, and to deliver said stored volume of air as said first volume of air to said turbo pump when in said vent position. [C1, discloses a reservoir , the region between inlet (28) and the sealed off spring top(32) in Figure 4.]
	(Claim 11) claim 10, said primary manual actuator comprises a valve arrangement operable to fluidly coupled said reservoir with an external source of said air to fill said reservoir when in said 
	(Claim 12) claim 11, wherein said valve arrangement is operable to fluidly decouple said reservoir from said turbo pump when in said decoupled position. [When C1, actuator (26) is in a decoupled position, the turbo pump is decoupled from all reservoirs and volumes.]
	(Claim 13) claim 11, said valve arrangement is operable to fluidly couple said reservoir with said turbo pump to deliver said stored volume of air to said turbo pump when in said vent position. [In so far as this claim is definite, the office notes C1, actuator 26, couples the inlet(28) with the reservoir after inlet(28) and one of the A1 reservoirs (20, 22) of A1, and provides for said fluid.]
	(Claim 14) claim 11, said valve arrangement is operable to fluidly decoupled said reservoir from said external source of said air when in said vent position. [Per the system of C1, even when the actuator of A1 is open and venting fluid, at least one external source of said air, (either A1, 26 or A1 28) is decoupled from said external source.]
	(Claim 19) said secondary manual actuator has a vent position where said second volume of air is delivered to said turbo pump and a decoupled position where said second volume of air is prevented from being delivered to said turbo pump. [A1, Second actuator (100) has a vent position (Figure 3) where the second volume of air (26) can be delivered and a decoupled position (Figure 2) where it is prevented from being delivered.]
	(Claim 20) claim 19, said secondary manual actuator is manually configurable between said vent position and said decoupled position. [See rejection of claim 1 above for citations.]
	(Claim 21) wherein said turbo pump vent assembly comprises a coupling operable to be received by a complementary coupling of said turbo pump and said secondary manual actuator is operable to disengage said coupling from said complementary coupling in said decoupled position to 

In Re Claim 22:
S1 teaches:
	A turbopump vent (10) method, comprising:
	Delivering an initial volume of air to a turbo pump using a primary actuator (181); and 
	Delivering a secondary flow of volume to said turbo pump using A secondary actuator (182), wherein said secondary volume of air is greater than said initial volume of air. [¶15-18 disclose the second gas valve can be opened as the first is, therefore exposing the system to a first flow and second flow volume which is larger than a first flow volume alone. ¶16, 18, 20, and 22 disclose the first valve can be sized and of a volume to flood the pump, while the second is sized and of a volume to flood the pump and the chamber, and or that the two gas flow scan be different large flows. ¶19 discloses between the first and second activation a rate of flow is increased. ¶35 discloses 181 may be a smaller flow gas stream switched off as a larger gas stream (182) is switched on.]

S1 does not teach:
	The control being manual.

S1 further teaches:
	The control MAY be located via an adjusting means on the flood valve itself. [¶35.]

A1 teaches:
	It is known to provide a valve which can be automatic or manual, for controlling switching between to volume sources. [Col. 2, ll. 10-15.]  This is achieved by providing a pressure responsive switching device, between two sources of fluid under pressure (26, 28).  	[Col. 3, ll. 50-64.]  A spool (36) located between them and a pair of umbrella seals (64, 66) permit fluidic control of the fluid being delivered which can be controlled to both automatically and manually respond to actuation, to timely pressure response but still permit manual control. [Col. 3, line 65 - Col. 4, line 44 discloses structure.  Col. 5, ll. 5-16 and Col. 6, ll. 19-35 disclose a combination of manual and automatic activations which would result in the change from first to second fluid.]

C1 teaches:
	A method of connecting fluid source (28) to a vacuum suction pump(18) by means of manual actuation (26) depressed against a spring(36).  [Fig. 4-6, Col. 3, ll. 0-46.] Further a means for actuating two separate supply sources, via controls (24, 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, to utilize a first actuator, for manual control as taught by A1 for providing access to a source of volumes of air, as A1 provides a known manner of providing a valve for providing fluid to a vacuum, and it has been taught by A1 and C1 that such manual and automatic actuation can be utilized in combination to achieve the goal of providing selective personal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system further such that the inlet(28) of fluid actuated by A1 in the system of S1, would utilize a switching valve as taught by C1, for the purpose of providing a compact and easy manner to vary between a first volume and a second through actuation of a manual and automatic control system as taught by C1, for the purpose of providing a compact, easy to assemble and simple of moving between a first and second volume, that can be both manually or automatically actuated as the system needs, and would provide the two volume flow rates desired by S1.  This would yield the limitation of claim 1, in that both first actuator (24, A1) and second actuator (100, C1) were manual.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over S1, C1, and A1 as applied to claim 1 above, and further in view of US 0,828,374 to Blein et al. (B1).

In Re Claim 15:
S1 as modified above teaches:
The turbo pump vent assembly of claim 11, wherein there is a reservoir. [See rejection of claim 11 above.]

S1 as modified above does not teach:
	Wherein that reservoir is displaceable. 

C1 further teaches:


B1 teaches:
	It is known when providing a fluid from a source (right of Figures 1-3) to an outlet (6) with a valve, it can be desirable to use a reservoir(b) which is displaceable in a linear fashion, when depressing the valve against the biasing spring(k).  This method provides a manner for controlling the distribution, for a predetermined volume or fluid amount, enhancing control over the delivery. [Col. 1, ll. 8-25.] This permits ways to manually adjust the rate of flow and reduce shock from stop/start of flow. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, that utilizes the actuator of A1, replace the spring chamber of A1, with the spring and chamber of B1, as this provides a metered and controlled reservoir delivery, of the fluid, for more accurate control over the amount of fluid being delivered to the turbo pump. This would yield a reservoir (B1, B) of the primary actuator that is linearly displaceable.

In Re Claim 16:
S1 as modified above teaches:
The turbo pump vent assembly of claim 11, wherein there is a reservoir. [See rejection of claim 11 above.]

S1 as modified above does not teach:
	Wherein that reservoir is linearly displaceable. 

C1 further teaches:


B1 teaches:
	It is known when providing a fluid from a source (right of Figures 1-3) to an outlet (6) with a valve, it can be desirable to use a reservoir(b) which is displaceable in a linear fashion, when depressing the valve against the biasing spring(k).  This method provides a manner for controlling the distribution, for a predetermined volume or fluid amount, enhancing control over the delivery. [Col. 1, ll. 8-25.] This permits ways to manually adjust the rate of flow and reduce shock from stop/start of flow. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of S1, that utilizes the actuator of A1, replace the spring chamber of A1, with the spring and chamber of B1, as this provides a metered and controlled reservoir delivery, of the fluid, for more accurate control over the amount of fluid being delivered to the turbo pump. This would yield a reservoir (B1, B) of the primary actuator that is linearly displaceable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,112,203 to Neward discloses an exhaust valve that releases a vacuum on a storage, but can also be decoupled from the storage by a separate actuation, allowing all air through, rather than air from a quick actuation of the depression.  US 3,537,474 to Rorher, discloses using linear actuation of a chamber(28) to move a reservoir(11) into contact with a vacuum exhaust portion(3) such that fluid is introduced to the vacuum, via manual actuations, and by decoupling, moving the reservoir out of contact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745